                                                          Hearing Date: July 22, 2019
                                                                 Time: 10:00 a.m.
ROSEN & ASSOCIATES, P.C.
Proposed Counsel to the Debtor and
 Debtor in Possession
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                       Chapter 11
 PRINCE FASHIONS, INC.,
                                                       Case No. 19-23079-rdd
                               Debtor.



  DEBTOR’S RESPONSE IN OPPOSITION TO MOTION OF 60G 542 BROADWAY
OWNER, LLC FOR THE ENTRY OF AN ORDER (I) DISMISSING THE CHAPTER 11
 PETITION, OR, IN THE ALTERNATIVE, (II) FINDING THAT THE AUTOMATIC
STAY DOES NOT PREVENT 60G 542 BROADWAY OWNER, LLC FROM EVICTING
   DEBTOR, OR, IN THE ALTERNATIVE, (III) GRANTING RELIEF FROM THE
 AUTOMATIC STAY PURSUANT TO 11 U.S.C. §362, AND (IV) FINDING THAT THE
       AUTOMATIC STAY DOES NOT EXTEND TO ANY NON-DEBTOR

              Prince Fashions, Inc., the above-captioned debtor and debtor-in-possession (the

“Debtor”), through its proposed counsel, Rosen & Associates, P.C., as and for its response (the

“Response”) in opposition to 60G 542 Broadway Owner, LLC’s (“60G”) Motion for the Entry of

an Order (I) Dismissing the Chapter 11 Petition, or, in the Alternative, (ii) Finding That the

Automatic Stay Does Not Prevent 60G 542 Broadway Owner, LLC, From Evicting Debtor, or, in

the Alternative, (III) Granting Relief From the Automatic Stay Pursuant to 11 U.S.C. §362, and

(IV) Finding That the Automatic Stay Does Not Extend to Any Non-Debtor (the “Motion”) [Doc.

No. 6]. In support of this Response, the Debtor submits the accompanying affidavit of Bruce H.
Wiener (the “Wiener Affidavit”), a partner of Warshaw Burstein, LLP and counsel to the Debtor

in the prior state court proceedings, which is fully-incorporated by reference herein.

                                     PRELIMINARY STATEMENT

                 1.       In moving to dismiss this case, 60G unfairly raises the banner of bad faith

while ignoring its own wrongdoing that precipitated the Debtor’s need for bankruptcy relief in the

first place; conveniently divorcing itself from its unlawful and improvident practices behind the

alleged “insurance default” and sham mortgage foreclosure, pursued as part of a joint effort with

its predecessor in interest and lender to deprive the Debtor of its valuable long-term leasehold

interest.

                 2.       Against this backdrop, 60G’s claims that the Debtor’s bankruptcy filing was

made in bad faith belie its guileful goal: to reap a windfall by recapturing a lease worth millions at

the expense and detriment of the Debtor and it’s estate.

                 3.       As demonstrated below, this case was filed in the utmost good faith and for

the proper and legitimate purpose of preserving the Debtor’s 99-year leasehold—which is

tantamount to an interest in real property under New York law1— consistent with fundamental

bankruptcy principles for the benefit of all creditors and other parties in interest. In addition,

bankruptcy not only offers the Debtor the most efficient forum to rehabilitate its business and

reorganize its financial affairs, but also allows the Debtor to preserve its leasehold without the risk

of losing it during the process.




1
  Under New York law, long-term leases—like the 99-year lease here—are often considered equivalent to the sale of
an interest in real property. See, e.g, N.Y. TAX LAW §1401(e) (McKinney 2008) (providing that a “[t]ransfer of an
interest in real property” includes leases for a period exceeding forty-nine years); Glasser v. Herman, 231 N.Y.S.2d
232, 234 (Sup. Ct. 1962) (“By virtue of its 99-year lease . . . respondent corporation acquired virtually all of the
attributes of ownership of the land and also of the building.”)

                                                         2
                 4.       Indeed, preserving the value of the bankruptcy estate is the one of the

fundamental tenets of corporate insolvency law: “[t]he purpose of a business reorganization case,

unlike a liquidation case, is to restructure a business's finances so that it may continue to operate,

provide its employees with jobs, pay its creditors, and produce a return for the stockholders.” In

re HBA East, 87 B.R. 248, 249 (Bankr. E.D.N Y 1988) quoting H.R. Rep. No. 595, 95th Cong.,

1st Sess. 220-21 (1977).

                       FACTUAL AND PROCEDURAL BACKGROUND

                 5.      Since 1980, the Debtor, as tenant, has been operating a parcel of commercial

real estate located at 542 Broadway, New York, New York 10012 (the “Premises”) pursuant to a

lease dated April 11, 1980 (the “Lease”)2 with 542 Holding Corp. (the “Co-Op”), as landlord.3

The Co-Op, is a cooperative housing corporation and owner of the building in which the Premises

are located.

                 6.      The Lease is for a term of 99 years, with two 50-year options to renew by

the Debtor, the extended term of which runes for another 162 years. The rent due under the Lease

is based upon a fixed calculation of 19.99% of the “net expenses of the building.” See MOT., Ex.

B. The Debtor’s rent under the Lease has been substantially less than market rate.

                 7.      The Premises is divided into two separate retail spaces: the North Store and

the South Store. Since 1994, M.K. Sportswear, Inc. (“MK”), a shareholder of the Debtor, has been

in control of the North Store, and Doron Zabari, as principal of the Debtor’s other shareholder, has

been in control of the South Store pursuant to an agreement between the shareholders. See

Declaration of Doron Zabari Pursuant to Rule 1007-2 ¶ [hereinafter Declaration] [Doc. No. 10].



2
 See MOT., Ex. B (Lease).
3
 The Lease was assigned to the Debtor by 542 Equity Associates pursuant to an Assignment of Lease executed on
April 11, 1980, concomitant with the Lease.

                                                       3
                  8.       In May of 2015, the Co-Op purportedly sold its interest in the Premises,

which had been converted into a retail condominium, to 60G, which financed the purchase with

the proceeds of a $12,900,000 secured loan from Meadow Partners LLC. See id.

                  9.       However, this transfer was merely part of the overall scheme to deprive the

Debtor of its Lease, evidenced by the terms of promissory note itself, which requires 60G to evict

the Debtor and re-let the Premises at market neutral terms. See WIENER AFF., Ex. D at 28 and 47.

Moreover, despite 60G’s claims that 60G will be “severely prejudiced” by the Debtor’s occupancy

in light of the foreclosure and sale with respect to the Premises (See MOT ¶ 4), the foreclosure

action not only remains unopposed by 60G, but the parties have extended the date of the sale twice

thus far. See WIENER AFF., EX. D at 337.

                  10.      As expected, shortly after taking title to the Premises, 60G immediately

embarked on a campaign to terminate the Debtor’s tenancy, in a blatant attempt to deprive the

Debtor of its valuable leasehold interest at all cost.

             A. The Alleged “Insurance Default”

                  11.      On March 4, 2016, 60G served the Debtor with a Notice of Default, alleging,

inter alia, that the Debtor was in default of its obligation under the Lease to name 60G as an

additional insured.4 See MOT., Ex G (Notice of Default).

                  12.      Thereafter, although the Debtor had sufficient insurance in place in favor of

the Co-Op and any successor owner, the Debtor, out of an abundance of caution, obtained the

requisite prospective coverage naming 60G as an additional insured during the cure period. See

WIENER AFF., Ex. A (Certificate Of Liability Insurance)



4
  Most notably, the Debtor has occupied the Premises for 35 years without any discernable need for this change in
coverage; and to date, no claims have been asserted against 60G with respect to the alleged “insurance default” at
issue.

                                                         4
                  13.      The Debtor also timely commenced an action in the New York Supreme

Court, County of New York, styled, Prince Fashions, Inc. v. 60G 542 Broadway Owner, LLC,

Index No. 651255/16 (N.Y. Sup. Ct. 2018), seeking a Yellowstone5 injunction, in order maintain

the status quo pending resolution of the underlying merits.

                  14.      By Decision/Order entered on July 1, 2016 (the “Supreme Court Order”),

the court granted Yellowstone relief in part, excluding relief with respect to the alleged “insurance

default,” finding that the Debtor failed to obtain an insurance policy covering the alleged 10-month

gap period—the period between the date that 60G took title to the Premises until the date that the

Debtor’s prospective insurance took effect, March 10, 2016. See WIENER AFF., Ex.’s A and B

(Certificate of Liability Insurance and Supreme Court Order, respectively). Notably, the Supreme

Court Order recognized that the Debtor’s insurer, “could write a policy after the period going back

in time to cover claims that could have been made and/or occurrences for the earlier period.” See

id., Ex. B at 6:15-18.

                  15.      On appeal, the Appellate Division of the New York Supreme Court, First

Department, affirmed denial of the Debtor’s Yellowstone motion on the insurance issue. See Prince

Fashions, Inc. v. 60G 542 Broadway Owner, LLC, 149 A.D.3d 529, 53 N.Y.S.3d 24 (1st Dept.

2017). See id., Ex. C (Appellate Division Order).

                  16.      60G then commenced a summary holdover proceeding in the Civil Court of

the City of New York, styled, 60G 542 Broadway Owner, LLC v. Prince Fashions, Inc., et al.,

L&T Index No. 69380/2016 (N.Y.C. Civ. Ct. 2016) (the “Holdover Proceeding”), seeking to



5
  A “Yellowstone" action is an action based on the New York case First Nat'l Stores v. Yellowstone Shopping Ctr., 2l
N.Y.2d 630, 237 N.E.2d 868, 290 N.Y.S.2d 721 (N.Y. 1968). "The purpose of a Yellowstone injunction is to allow a
tenant confronted by a threat of termination of the lease to obtain a stay tolling the running of the cure period so that
after a determination of the merits, the tenant may cure the defect and avoid a forfeiture of the leasehold." Long
Island Gynecological Service, P.C. v. 1103 Steward Ave. Assocs. Ltd. P 'ship, 224 A.D. 2d 591, 593, 638 N.Y.S. 2d
959 (2d Dep't 1996).

                                                           5
terminate the Lease based upon the alleged breach of the insurance provision, pursuant to a

conditional limitation clause. Although the court initially granted 60G’s motion for a judgment of

possession on September 20, 2017 (the “Summary Judgment Order”), upon renewal, by

Decision/Order, dated February 9, 2018 (the “Renewal Order”), the court granted the Debtor’s

motion for reargument and renewal from the Summary Judgment Order, based in part upon 60G’s

documented withholding of critical facts from the court, as well as previously unavailable evidence

introduced by the Debtor that raised triable issues with respect to the Debtor’s untried defenses.

See MOT. Ex’s N and O (Summary Judgment Order and Renewal Order, respectively).

               17.     On 60G’s appeal of the Renewal Order to the Appellate Term, First

Department, the court reversed the Renewal Order and granted 60G a judgment of possession with

the warrant to issue forthwith (the “Appellate Term Order”). See MOT., Ex. D (Appellate Term

Order). However, the Appellate Term Order emphasized that the Appellate Division, First

Department's 2017 Order denying Yellowstone relief, "was not an adjudication of the merits of the

validity of landlord's termination of the lease and did not constitute law of the case.” See id.

               18.     Since the Appellate Term Order was issued, the Debtor has discovered that

pursuant to 60G’s mortgage agreements with Meadow Partners LLC, 60G was legally required to

maintain its own insurance policies for the entire period in question, defeating 60G’s claim that it

was left “exposed” by any supposed insurance default by the Debtor. See WIENER AFF., Ex. D

(Verified Foreclosure Complaint).

               19.     The Debtor has maintained that there has been no material breach of the

Lease because: (i) the Lease did not specify the amount of (or from which carriers) insurance was

required; (ii) 60G and its predecessor, for decades, had accepted the insurance the Debtor had in




                                                  6
place at the time the Default Notice was served; and (iii) 60G was covered by its own insurance

during the alleged “default period.”

                20.    Notwithstanding its meritorious defenses, the Debtor was able to procure

retroactive insurance naming 60G as an additional insured for the entire 10-month "gap" period.

See id. Ex’s A, E and F (Proofs of Insurance). Accordingly, by obtaining both prospective and

retroactive insurance, the Debtor had indisputably cured the alleged “insurance default” and, upon

information and belief, no claims have ever been asserted against 60G with respect to the 10-month

“gap” period.

                21.   Nevertheless, 60G maintains that, by virtue of the conditional limitation

provision, the Lease was terminated on July 5, 2016, the date specified in the Notice of

Termination. See MOT. ¶ 46.

                22.   The Debtor has since filed a motion to renew the Yellowstone motion (the

“Motion to Renew”) in the New York Supreme Court—which court has never addressed the

merits as to whether the “alleged default” was, in fact, “incurable”—premised upon the Debtor’s

subsequent acquisition of retroactive insurance. If granted, the Motion to Renew will have the

effect of vacating 60G’s warrant of eviction. See WIENER AFF., Ex. H (Motion to Renew).

                23.   On May 24, 2019, MK filed a motion for leave to intervene and to dismiss

the petition and vacate the judgment of possession in the Holdover Proceeding (the “Motion to

Vacate”) based on 60G’s failure to name and serve MK, a necessary party to the proceeding,

despite actual knowledge of MK’s long-term subtenancy. See id. Ex. G. The Debtor subsequently

joined in support of MK’s motion, which is pending. See id. Ex G (Reply Affirmation in Further

Support of Motion for Leave to Intervene and to Dismiss).




                                                7
                B. The Debtor’s Bankruptcy Filing

                    24.       To date, the Debtor has incurred over $600,000 in legal fees defending its

leasehold interest against the Co-Op and 60G. Confronted with the imminent risk of losing its only

asset and sole source of revenue, the Debtor, acting pro se petitioned this Court for relief under

chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”)

on May 29, 2019 (the “Petition Date”) intending to utilize the protections of chapter 11 of the

Bankruptcy Code to reorganize in an orderly fashion.

                    25.      Since the Petition Date, the Debtor has retained Rosen & Associates, P.C.

as bankruptcy counsel,6 and has continued to operate its business and manage its affairs in the

ordinary course as debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

                    26.      As part of its reorganization strategy, the Debtor intends to (i) assume the

Lease under section 365 of the Bankruptcy Code, by obtaining relief from this Court (if needed)

to prosecute the pending motions in the state court in order to vacate the warrant of eviction, and

thus render the Lease assumable under section 365; and (ii) commence an adversary proceeding

in this Court to recharacterize the Debtor’s interest in the Lease as an ownership interest pursuant

to applicable law. See e.g., 48th Street Steakhouse, Inc. v. Rockefeller Group, Inc. (In re 48th Street

Steakhouse), 835 F.2d 427, 430 (2d Cir.1987) (“Indeed, a mere possessory interest in real property,

without any accompanying legal interest, is sufficient to trigger the protection of the automatic

stay.”); Int'l Trade Admin. v. Rensselaer Polytechnic Inst., 936 F.2d 744, 749 (2d Cir. 1991) (99-

year term as one of two unusual aspects rendering the agreement as not a true lease).




6
    Subject to the Court’s approval.

                                                      8
               27.      Despite these good faith intentions and for the reasons discussed below,

60G has failed to provide a basis for either dismissal or stay relief for cause. 60G’s untenable

positions are underscored by the Motion’s conclusory allegations and distortions of the relevant

facts. Accordingly, its Motion must be dismissed.

                                          ARGUMENT

     I.        60G HAS FAILED TO ESTABLISH CAUSE FOR DISMISSAL OF THE
               DEBTOR’S BANKRUPTCY CASE

               28.      Under section 1112(b) of the Bankruptcy Code, the bankruptcy court may

dismiss any case for “cause.” See 11. U.S.C. § 1112(b)(1). In addition to the sixteen factors

enumerated in the Bankruptcy Code, courts have held that “cause” for dismissal exists when a

petition is not filed in good faith. In re C-TC 9th Ave. P'ship, 113 F.3d 1034, 1310-11 (2d Cir.

1997); In re 68 West 127th Street LLC, 285 BR. 838, 846 (Bankr. S.D.N.Y. 2002).

               29.      However, courts have cautioned that dismissal for bad faith is an

extraordinary remedy, which must be utilized sparingly, and "only upon a clear showing of abuse

of bankruptcy process,” so as to avoid “denying bankruptcy relief to statutorily eligible debtors

except in extraordinary circumstances.” In re Johns-Manville Corp., 36 B.R. 727, 737 (Bankr.

S.D.N.Y. 1984), In re Schur Mgmt. Co., Ltd., 323 B.R. 123, 126 (Bankr. S.D.N.Y. 2005) (emphasis

added). See also In re 1633 Broadway Mars Rest. Corp., 388 B.R. 490, 498 (Bankr. S.D.N.Y.

2008) (dismissal for bad faith as extraordinary remedy to be used with great care and caution)

(quotations omitted).

               30.      The moving party bears the burden of proving bad faith sufficient to warrant

the extraordinary remedy of dismissal. In re Century/ML Cable Venture, 294 B.R. 9, 34 (Bankr.

S.D.N.Y. 2003); In re Greene, 57 B.R. 272, 276 (Bankr. S.D.N.Y. 1986) (burden of proving bad

faith rests squarely on the party seeking such relief); see also In re R & G Props., Inc., Case No.

                                                 9
08-10876, 2009 WL 1076703, at *1 (Bankr. D. Vt. April 16, 2009) (creditor failed to satisfy

burden).

               31.    The precepts of bad faith were developed by the Second Circuit Court of

Appeals in In re Cohoes Industrial Terminal Inc., 931 F.2d 222 (2d Cir. 1991) and In re C-TC 9th

Avenue Partnership, 113 F.3d 1304 (2d Cir. 1997). Under these decisions, the prevailing test in

the Second Circuit requires that the moving party establish “both objective futility of the

reorganization process and subjective bad faith in filing the petition”. In re Kingston Square

Assocs., 214 B.R. 713, 725 (Bankr. S.D.N.Y. 1997) (emphasis in original); In re 68 West 127th

Street LLC, 285 BR. 838, 846 (Bankr. S.D.N.Y. 2002) (synthesizing Cohoes Indust. Terminal and

C-TC 9th Avenue); see also In re RCM Global Long Term Capital Appreciation Fund, Ltd., 200

B.R. 514, 520 (Bankr. S.D.N.Y. 1996).

               32.    Unless it is clear that on the filing date (i) there was no reasonable likelihood

that the debtor intended to reorganize and (ii) there is no reasonable possibility that the debtor

would eventually emerge from bankruptcy proceedings, the case must not be dismissed. In re RCM

Global Long Term Corp. Appreciation Fund Ltd., 200 B.R. 514, 520 (Bankr. S.D.N.Y. 1996); In

re Eatman, 182 B.R. 386, 392 (Bankr. S.D.N.Y. 1995) (quoting In re Love, 957 F.2d 1350, 1357

(7th Cir. 1992) (movant must show “both objective evidence of a fundamentally unfair result and

subjective evidence that a debtor filed a petition for a fundamental unfair purpose that was not in

line with the spirit of the Bankruptcy Code.”).

           A. The Debtor’s Bankruptcy Case Was Filed in Good Faith

               33.    In its Motion, 60G concludes that the petition was filed in subjective bad

faith upon review of the factors enumerated by the Court in In re C-TC 9th Avenue Partnership




                                                  10
(the “C-TC Factors”).7 However, 60G’s exclusive reliance on the C-TC Factors is misplaced: in

listing these factors, the Second Circuit itself explained that: “this list is illustrative, not exhaustive

… [A] determination of bad faith requires a full examination of all circumstances of the case. C-

TC 9th Ave. P'shisp, 113 F.3d at 1311-12.

                 34.     In fact, “the subjective bad faith standard is meant to insure that the Debtor

actually intends to use chapter 11 to reorganize and rehabilitate itself and not simply cause hardship

or delay to creditors by invoking the automatic stay.” RCM Global, 200 B.R. at 522. As this Court

has acknowledged, “[t]he existence of ‘bad faith’ depends not on any one specific factor but on a

combination of factors determined after careful examination of the facts of the particular debtor's

case.” In re 68 West 127th Street LLC, 285 BR. 838, 844 (Bankr. S.D.N.Y. 2002) (citing In re

Shar, 253 B.R. 621, 629 (Bankr. D.N.J.1991)). The C-TC factors “do no more than assist the

[Court's] exercise of discretion in deciding when a debtor has improperly invoked the Bankruptcy

Code.” Id.

                 35.     The inquiry behind a good faith analysis was further explained by the

Second Circuit when it stated that “[t]he purpose of Chapter 11 reorganization is to assist

financially distressed business enterprises by providing them with breathing space in which to

return to a viable state.” C-TC 9th Avenue, 113 F.3d at 1310 (citing In re Winshall Settlor's Trust,

758 F.2d 1136, 1137 (6th Cir. 1985)).


7
 Namely, whether:
      (1) the debtor has only one asset; (2) the debtor has few unsecured creditors whose claims are small
      in relation to those of the secured creditors; (3) the debtor’s one asset is the subject of a foreclosure
      action as a result of arrearages or default on the debt; (4) the debtor’s financial condition is, in
      essence, a two party dispute between the debtor and secured creditors which can be resolved in the
      pending state foreclosure action; (5) the timing of the debtor’s filing evidences an intent to delay
      or frustrate the legitimate efforts of the debtor’s secured creditors to enforce their rights; (6) the
      debtor has little or no cash flow; (7) the debtor can’t meet current expenses including the payment
      of personal property and real estate taxes; and (8) the debtor has no employees.
See MOT. ¶¶ 37-40.
                                                      11
               36.     60G has provided no evidence that the Debtor lacked the intent to

reorganize on the Petition Date. To the contrary, the evidence presented demonstrates that the

Debtor filed its petition with the good faith intent to protect and preserve the Lease and successfully

reorganize. As mentioned, the Debtor intends to recharacterize the Lease as an ownership interest,

and, if needed, proceed before the state court to exercise its rights and remedies to vacate the

warrant. Success on either front will enable the Debtor to maintain the Lease as an income

producing vehicle and fund payments to its creditors, pursuant to a plan of reorganization.

               37.     In any event, 60G bases much of its allegation of bad faith on the fact that

a judgment of possession and warrant of eviction have been issued by the New York Civil Court,

the enforcement of which has now been stayed. However, even if 60G is frustrated by this, this

alone does not render the case a bad faith filing. The enforcement of the automatic stay to prevent

a party from obtaining possession of estate property, without more, is a “consequential benefit of

an otherwise good faith filing.” In re Integrated Telecom Express, Inc., 384 F.3d 108, 128 (3d Cir.

2004).

               38.     As one court succinctly stated:

                       [The creditor’s] bad faith arguments are quite conclusory,
                       and, in the judgment of the Court, manifest its
                       understandable ‘frustration’ with the Debtor's bankruptcy
                       filing rather than a showing of the Debtor's ‘abuse of judicial
                       purpose.’ Simply checking off these factors on the list does
                       not prove bad faith.

In re R & G Properties, Inc., Case No. 08-10876, 2009 WL 1076703, at *3 (Bankr. D.Vt. Apr. 16,

2009) (internal citations omitted). See also Cohoes Indus. Terminal, 931 F.2d at 228. (“Indeed,

because a major purpose behind our bankruptcy laws is to afford a debtor some breathing room

from creditors, it is almost inevitable that creditors will, in some sense, be frustrated when their

debtor files a bankruptcy petition.”).

                                                  12
               39.     To be sure, even “the filing of a bankruptcy petition on the eve of a

foreclosure . . . does not, by itself, establish a bad faith filing.” In re Syndicom, 268 B.R. 26, 47-

18 (Bankr. S.D.N.Y. 2001); see also In re Kingston Square Assocs., 214 B.R. 713, 734, 736-37

(Bankr. S.D.N.Y. 1997) (eve-of-foreclosure filing not in bad faith despite circumvention of

bankruptcy remote board structure, because bankruptcy preserved value for handful of unsecured

creditors and debtor's limited partners).

               40.     As this Court has noted: “the exercise of a statutory right or remedy should

rarely, if ever, be said to be in bad faith." 68 W. 127 St.. LLC, 285 B.R. at 844 (emphasizing that

the relevant inquiry be the permissible uses of the Bankruptcy Code to avoid the risk that a

legitimate reorganizational purpose be taken out of context).

               41.     In addition, although 60G makes much of the fact that the Lease is the

Debtor’s sole asset, this statement is incorrect. As evidenced by the Debtor’s Schedule of Assets

and Liabilities [Doc. No. 1], the Debtor has numerous other assets including equipment, furniture,

security deposits and a potential avoidance action. Moreover, it cannot be said that bad faith arises

simply because this a “single asset real estate case,” particularly when considering the numerous

provisions in the Bankruptcy Code that expressly recognize these types of filings. See e.g., 11

U.S.C. §362(d)(3); see generally COLLIER ON BANKRUPTCY § 1112.07 [6][b][ii] (16th ed.) (“The

presence of the specific single asset real estate provisions strongly suggest that such cases are not

per se filed in bad faith”); In re Balboa Street Beach Club. Inc., 319 B.R. 736, 742 (Bankr. S.D.

Fla. 2005) (“[A] single asset real estate [sic] is not per se a bad faith filing, since Congress in the

1994 Amendments to the Bankruptcy Code implicitly allowed single asset real estate cases by

assigning a definition to them under 11 U.S.C. § 101(5)(b)”).




                                                  13
                42.    Similarly, despite 60G’s claims, this has become much more than a two-

party dispute, as the Debtor has on-going obligations to sub-tenants and numerous other parties

whose rights are affected under the Lease, and has substantial liabilities spread among various

other creditors whose claims must be addressed in this proceeding.

                43.    Thus, when examined under the circumstances of this case consideration of

the relevant C-TC Factors makes clear that the Debtor’s bankruptcy filing was in utmost good

faith.

           B. 60G Has Failed to Establish that the Debtor’s Bankruptcy Case Is
              Objectively Futile

                In determining objective futility, the inquiring court assesses whether “there exists

the realistic possibility of an effective reorganization.” Squires Motel, LLC v. Gance, 426 B.R. 29,

34 (N.D.N.Y. 2010) (citing In re Carolin Corp., 886 F.2d 693, 698-701 (4th Cir. 1989)). “[I]f there

is not a potentially viable business in place worthy of protection and rehabilitation, the Chapter 11

effort has lost its raison d'etre.” C-TC 9th Avenue, 113 F.3d at 1310 ((citing In re Winshall Settlor's

Trust, 758 F.2d 1136, 1137 (6th Cir. 1985)).

                44.    However, when evaluating a motion to dismiss at a relatively early stage in

the case, courts are urged to exercise great care and caution, so as to avoid “denying access at the

very portals of bankruptcy.” Carolin 886 F.2d at 701. Here too, 60G has fails to establish that there

is no possibility of an effective reorganization.

                       (i) The Lease Is Not in Default

                45.    60G asserts that because the Lease has been terminated pursuant to the

conditional limitation clause, or otherwise by virtue of the Appellate Term Order, the Debtor “has

no reasonable probability to confirm a plan as it will be unable to assume its terminated Lease.”

MOT. ¶ 41-43.


                                                    14
               46.     As an initial matter, the Lease has not been terminated by either the

conditional limitation clause or the Appellate Term Order, especially in light of the Debtor’s cure.

               47.     In fact, while the parties have disputed the validity of the “insurance

default” and warrant of eviction in the context of Yellowstone relief, it is beyond cavil that there

has been no trial on the merits, by any court upholding the validity of the alleged “insurance

default.”

               48.     Under New York state law, the purpose of a Yellowstone injunction is to

allow a commercial tenant to “maintain the status quo … when confronted by a threat of

termination … by obtaining a stay tolling the cure period so that upon an adverse determination

on the merits the tenant may cure the default and avoid a forfeiture.'" Graubard Mollen Horowitz

Pomeranz & Shapiro v. 600 Third Ave. Assocs., 93 N.Y.2d 508, 715 N.E.2d 117 (1999). However,

it is well settled that the grant or denial of a Yellowstone injunction, "does not constitute the law

of the case, nor does it serve as an adjudication of the merits of the underlying claim." In re Hotel

Syracuse, Inc., 155 B.R. 824, 833 (Bankr. S.D.N.Y. 1993) (citing Park East Apts., Inc. v. 233 East

86th Street Corp., 529 N.Y.S.2d 674, 676 (Sup. Ct. 1988), aff'd, 143 Misc.2d 60, 543 N.Y.S.2d

610 (1st Dept 1989).

               49.     Here, while the denial of the Debtor’s request for a Yellowstone injunction

meant that the Debtor failed to maintain what was then the status quo, this only means that, “if it

is determined that the [Debtor] breached its lease, it will not have preserved any right to cure the

default… it does not render litigation on the substantive issues academic.” La Lanterna, Inc. v.

Fareri Enterprises, Inc., 37 A.D.3d 420, 421, 831 N.Y.S.2d 190 (2007). This is further buttressed

by Justice Braun’s ruling in the Supreme Court Order:

                       [60G] was at risk for any claims made during that period,
                       although I suppose its [sic] possible that an insurance

                                                 15
                       company could write a policy after the period going back in
                       time to cover claims that could have been made and/or
                       occurrences for the earlier period. There's no proof that the
                       plaintiff obtained such a policy.

See WIENER AFF., Ex. B at 6:15-18.

               50.     In addition, 60G has failed to address how the Appellate Term Order—

which confirmed the termination of the Lease pursuant to a “incurable insurance default”—renders

the Lease terminated, when the Appellate Term never even considered the potential procurement

of retroactive insurance.

               51.     Likewise, 60G’s contention that the Lease cannot be assumed under section

365 of the Bankruptcy Code is also unavailing. As mentioned, two motions are currently pending

in the New York state courts that seek to vacate the warrant at issue. Thus, the issue remains

outstanding for purposes of bankruptcy. See In re Musikahn Corp., 57 B.R. 938, 940 (Bankr.

E.D.N.Y. 1986) (because the Second Yellowstone action is pending in the State Court, the State

Court’s denial of the request for the Second Yellowstone injunction did not conclude the litigation).

               52.     As such, 60G’s contention that, “there is no basis under New York state law

to revive its leasehold interest … [n]otwithstanding the fact that [the Debtor] filed …bankruptcy

prior to the execution of the Warrant of Eviction,” is incorrect as a matter of law. See MOT. ¶ 43-

44 (citing Super Nova 330 LLC v. Gazes, 693 F3d 138 (2d Cir 2002)).

                       (ii) The Debtor Has Both the Intent and Ability to Reorganize

               53.     As discussed above, 60G’s contention that the Lease has been properly

terminated defies credulity in light of the invalidation of the Notice of Default in light of the

Debtor’s cure and the motions pending in the state court. Nevertheless, through its Motion, 60G is

asking the Court to make the absurd conclusion of law that objective futility is established because

the Lease has been terminated and the Debtor will be unable to assume it. See MOT. ¶¶ 42-49.


                                                 16
               54.     As an initial matter, courts have held that for purposes of 365 of the

Bankruptcy Code, to determine whether a transaction is a “lease” the focus is on the economic

substance of the agreement rather than its form or label. See Int’l Trade Admin. v. Rensselaer

Polytechnic Ins., 936 F.2d 744, 748 (2d Cir. 1991).

               55.     Additionally, conditional limitations are not universally in the context of a

bankruptcy, especially where enforcement would lead to lease forfeiture. In fact, the Court of

Appeals for the Second Circuit has specifically recognized the power of bankruptcy courts to retain

discretion when determining that lease provisions, when enforcement would preclude the

bankruptcy estate from realizing the intrinsic value of its assets. Queens Boulevard Wine & Liquor

Corp. v. Blum, 503 F.2d 202 (2nd Cir. 1974); see also In re 48th Street Steakhouse, 835 F.2d 427,

430 (2d Cir.1987) (the bankruptcy court, sitting in equity, will be inclined to give full consideration

to the rights of the other creditors of the debtor/ tenant and to balance their rights and the rights of

the debtor against the protections that the law affords to the landlord. On the other hand, the state

court will more narrowly construe a lease in light of the legal terms of the lease).

               56.     As discussed, the Debtor has legitimate opportunities to reorganize under

the bankruptcy law. In 68 West 127 Street LLC, the Court held that for purposes of rehabilitating

distressed property, when there was a reasonable possibility of confirming a plan, even a petition

filed by a debtor, “with no income…, no employees, and only one asset, an empty and derelict

residential building scheduled for foreclosure on the same day as the petition was filed, was not a

bad faith filing so as to permit relief from the automatic stay to allow the foreclosure to proceed.”

68 West 127 Street LLC, 285 B.R. at 847-48.

               57.     So too here, the Debtor submits that it should be given the opportunity to

rehabilitate its business; not be penalized for using the Bankruptcy Code as intended. See id. at



                                                  17
845 (“It is not bad faith to seek to gain an advantage from declaring bankruptcy-why else would

one declare it?”) (citing In re James Wilson Assocs., 965 F.2d 160, 170 (7th Cir.1992).

               58.     As such, although 60G may disagree with the Debtor’s decision to file its

petition, and allege that the Debtor cannot reorganize, it must be at least given an opportunity to

do so.

     II.       THE AUTOMATIC STAY APPLIES BECAUSE THE LEASE HAS NOT
               BEEN TERMINATED

               59.     60G asserts that the Lease has been terminated pursuant to the conditional

limitation clause, or otherwise by virtue of the Appellate Term Order, thus rendering the automatic

stay inapplicable to any eviction proceeding it may pursue. See MOT. ¶ 54-55. However, as

mentioned above, the Lease has not been terminated.

               60.     In any event, even if denial of the Debtor’s request for a Yellowstone

injunction terminated the Lease under the conditional limitations clause, it is well-settled that,

while “[t]he issuance of a warrant of eviction severs the landlord-tenant relationship, the debtor's

possessory interest in the property can support sustaining the automatic stay.” In re Griggsby, 404

B.R. 83 (Bankr. S.D.N.Y. 2009); In re Marcano, 288 B.R. 324, 338 (Bankr.S.D.N.Y.2003)

(“Notwithstanding the issuance of a warrant, the tenant still retains ‘an equitable interest in the

property, and the potential to reinstate the landlord-tenant relationship.’ The ... state court retains

the ability to vacate the warrant and order a tenant reinstated at least until actual execution of the

warrant. In appropriate cases, bankruptcy courts have continued the automatic stay of § 362 in

order to give the tenant an opportunity to seek an order from the state court vacating a warrant of

eviction.”).




                                                  18
    III.        60G HAS FAILED TO ESTABLISH CAUSE TO LIFT THE AUTOMATIC
                STAY

                61.     60G alternatively requests relief from the automatic stay to allow 60G to

exercise its state law remedies against the Debtor, claiming that the Debtor’s alleged “bad faith

bankruptcy filing” constitutes “cause” under section 362(d)(2) of the Bankruptcy Code. See MOT.

¶ 60.

                62.     However, as demonstrated above, the Debtor’s bankruptcy filing was made

in good faith and for the proper purpose of protecting and preserving the Lease and fulfilling its

fiduciary duties to creditors. Contrary to the authority cited in the Motion, this is not the case where

a debtor seeks to forestall foreclosure or gerrymander its classes under a plan to cram down a

secured lender.

                63.     In sharp contrast, under the Debtor’s reorganization strategy, the rights of

60G will not be adversely affected in any way, but rather, upon assumption of the Lease, 60G will

receive the benefit of its bargain – no more, no less.

                64.     Under these circumstances, the Debtor submits that it would be premature

and unwarranted to grant 60G stay relief at this juncture. Given the harm that 60G and its

predecessor have inflicted, the Debtor respectfully submits it is entitled to a fair opportunity to

preserve its Lease and reorganize within a reasonable time. See United Savings Association v.

Timbers of Inwood Forest Associates, Ltd., 484 U.S. 365, 376 (1987) (lift-stay motion is made in

the early stages of a bankruptcy case, and particularly prior to the termination of exclusivity, the

courts “demand less detailed showings” of reorganization prospects).




                                                  19
                                          CONCLUSION

                   65.   For the reasons set forth above, the Debtor requests the Motion be denied

in its entirety.

Dated: New York, New York
       July 17, 2019


                                                      ROSEN & ASSOCIATES, P.C.
                                                      Proposed Counsel to the Debtor and
                                                       Debtor in Possession

                                                      By:
                                                              Paris Gyparakis
                                                      747 Third Avenue
                                                      New York, NY 10017-2803
                                                      (212) 223-1100




                                                 20
